UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1319


In Re:   EDDIE GAMBLE, SR.,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:11-cv-01018-NCT-JEP)


Submitted:   June 13, 2012                     Decided:   July 13, 2012


Before MOTZ, KING, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eddie Gamble, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eddie Gamble, Sr., petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2241 (West 2000 & Supp. 2012) petition.              He seeks an

order from this court directing the district court to act.               Our

review of the district court’s docket reveals that the district

court entered an order denying § 2241 relief without prejudice

on May 29, 2012.      Accordingly, because the district court has

recently decided Gamble’s case, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.            We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                          PETITION DENIED




                                     2